Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's Response
In Applicant's Response dated 1/3/2022, Applicant amended the Claims and argued against all objections and rejections set forth in the previous Office Action.
All objections and rejections not reproduced below are withdrawn. 
The prior art rejection of the Claims under 35 U.S.C. 103 previously set forth are withdrawn. 
	The examiner appreciates the applicant noting where the support for the amendments are located in the specification. 
The Application was filed on 6/9/2020.
Claim(s) 1, 3-9, 11-16, 18-20 are pending for examination. Claim(s) 1, 9, 16 is/are independent claim(s).

Examiners Interpretation of Claim(s) 9-15: 
Claim(s) 9-15 is/are interpreted as being statutory. For purposes of USC 101, the examiner has regarded the “computer readable storage media” as not including any transmission media, as disclaimed in the specification (see ¶ [0113-114]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5, 6, 7, 9, 11, 13, 14, 15, 16, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myslinski; Lucas J. US Pub. No. 2015/0293897 (Myslinski) in view of Chen; Ping-I et al. US Pub. No. 2021/0142117 (Chen) in view of Bottaro; Juan Pablo et al. US Pub. No.  2021/0097178 (Bottaro) in view of Bastide; Paul R. et al. US Pub. No. 2018/0101613 (Bastide).

Claim 1: 
	Myslinski teaches: 
A method for assessing a potential problem associated with information in a document [abstract, ¶ 0004-05] (fact check information and provides a status of the information), the method comprising:
receiving, with a computer, a first document for analysis, the first document being part of a corpus of one or more documents stored in an electronic format [¶ 0027] (email, social media, message board, blogs);
analyzing, with the computer, the first document to identify one or more references in the first document, wherein the one or more references are each selected from the group comprising a natural language statement, a reference in a first part of the first document to a second part of the first document, or a reference to or from a second document [¶ 0030, 38, 67, 71, 106-107, 128, 131, 156] (parsing long speech into phrases, fact check each phrase, natural language processing) [¶ 0033-34] (comparing the information to source information);
… 
… wherein determining, with the computer, a risk assessment of a reference of the first document using the knowledge graph comprises:
determining an audience of the first document [¶ 0144] (open or closed minded) [¶ 0146] (affiliation, political affiliation);
determining an audience of the reference [¶ 0146] (conservative, liberal, neutral sources for fact checking) … ;
comparing the audience of the first document to the audience of the reference [¶ 0146] (conservative, liberal, neutral sources for fact checking) [¶ 0051-53] (approve or disapprove of sources); and

… ; and
applying, with the computer, a visual indicator to the first document that emphasizes a potential problem with the reference based on the risk assessment [¶ 0035-38, 41, 74, 84] (status of the information is provided based on the fact check results, present results to user) [¶ 0075] (icon changes from a happy face to a sad face as misinformation is given) [¶ 0077] (indicate validity rating).
	
	Myslinski fails to teach, but Chen teaches: 
generating, with the computer and based on the one or more references, a knowledge graph to represent information in the first document [¶ 0027-30, 35] (compare reference article to knowledge graph) [abstract, ¶ 0006-10, 24, 26-29] (knowledge graph);
determining, with the computer, a risk assessment of a reference in the first document using the knowledge graph [¶ 0023-27, 35-37, 41-44] (verification of information based on knowledge graph), … 
 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of fact checking in Myslinski and the method of information verification in Chen, with a reasonable expectation of success. 
	The motivation for this combination would have been to “improve the accuracy of verification and reduce the complexity of the knowledge graph” [Chen: ¶ 0024].

	Myslinski, Chen fail to teach, but Bottaro teaches:
assigning a higher risk score to the reference if the audience of the first document and the audience of the reference are the same than if the audience of the first document and the audience of the reference are different [¶ 0013-15, 49, 50, 51, 55, 59, 70, 113-114] (semantic similarity data computed between the candidate entity and the target entity) [¶ 0014, 60-61, 65, 67, 73, 78-84] (content sentiment score) [¶ 0015, 17, 20, 40-42, 46-48, 55, 68, 70, 76, 89] (risk score, risk data, low quality, high .

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of fact checking in Myslinski and the method of information verification in Chen and the method of entity linking in Bottaro, with a reasonable expectation of success. 
	The motivation for this combination would have been for “improving the performance of the content delivery system” [Bottaro: ¶ 0017].

Myslinski, Chen, Bottaro fail to teach, but Bastide teaches:
{determining an audience of the reference}, wherein the audience of the first document and the reference are determined according to incoming and outgoing references of the knowledge graph [¶ 0036-38, 45, 47, 49-52] (determine target audience for text or content using knowledge graph) [¶ 0036-37, 45, 49-53, Fig. 3] (nodes and edges for knowledge graph, these are the “incoming and outgoing references of the knowledge graph”);

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of fact checking in Myslinski and the method of information verification in Chen and the method of entity linking in Bottaro and the method of topic analysis in Bastide, with a reasonable expectation of success. 

	
Claim 3: 
	Myslinski teaches: 
The method of claim 1, wherein determining, with the computer, a risk assessment of a reference of the first document by using the knowledge graph comprises:
determining the one or more references includes one or more terms in a language risk database [¶ 0033, 47, 50, 52] (comparing the information to source information, dictionary is a “language risk database”);
determining a risk score associated with the one or more terms in the language risk database [¶ 0050] (score or rating for reliability is a “risk score”) [¶ 0047-48] (rating) [¶ 0052, 54] (weighting); and
determining the risk assessment of the reference in the first document based on the risk score [¶ 0101] (status, score, rating or other information is coded in the current web page) [¶ 0131-132] (confidence score).

Claim 5: 
	Bottaro teaches: 
The method of 1, further comprising blacklisting, with the computer, the first document from being returned in results of a search of the corpus, wherein the search is related to the reference [¶ 0088] (entity blacklist).

Claim 6: 
	Myslinski teaches: 
The method claim 1, wherein applying, with the computer, a visual indicator to the first document that emphasizes a potential problem with the reference based on the risk assessment comprises applying the visual indicator to a content segment of the first document that corresponds to the reference [¶ 0035-38, 41, 74, 84] (status of the information is provided based on the fact check results, present results to user) [¶ 0075] (icon changes from a happy face to a sad face as misinformation is given) [¶ 0077] (indicate validity rating).

Claim 7: 
	Myslinski teaches: 
The method of claim 1, wherein the determining, with the computer, a risk assessment of a reference of the first document by using the knowledge graph comprises:
determining a sentiment of the first document with respect to the reference [¶ 0146] (conservative, liberal, neutral sources for fact checking) [¶ 0144] (open or closed minded) [¶ 0146] (affiliation, political affiliation); and
determining the risk assessment of the reference based on the sentiment reference [¶ 0146] (conservative, liberal, neutral sources for fact checking) [¶ 0051-53] (approve or disapprove of sources).

Claims 9, 11, 13, 14, 15, 16, 18, 20: 
Claim(s) 9, 16 is/are substantially similar to Claim 1 and are rejected using the same art and the same rationale as Claim 1. 
Claim 1 is a “method” claim, Claim 16 is a “system” claim and Claim 9 is a “computer product”, or “medium” claim, but the steps or elements of each claim are essentially the same. 
Claim(s) 11, 18 is/are substantially similar to Claim 3 and are rejected using the same art and the same rationale as Claim 3. 
Claim(s) 13, 20 is/are substantially similar to Claim 5 and are rejected using the same art and the same rationale as Claim 5. 
Claim(s) 14 is/are substantially similar to Claim 6 and are rejected using the same art and the same rationale as Claim 6. 
Claim(s) 15 is/are substantially similar to Claim 8 and are rejected using the same art and the same rationale as Claim 8. 

Claim(s) 4, 12, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myslinski; Lucas J. US Pub. No. 2015/0293897 (Myslinski) in view of Chen; Ping-I et al. US Pub. No. 2021/0142117 (Chen) in view of Bottaro; Juan Pablo et al. US Pub. No.  2021/0097178 (Bottaro) in view of Bastide; Paul R. et al. US Pub. No. 2018/0101613 (Bastide) in view of Zhu; Feng et al. US Pat. No. 10,162,651 (Zhu).
Claim 4: 
	Myslinski, Chen, Bottaro, Bastide teach all the elements shown above. 
Myslinski, Chen, Bottaro, Bastide fail to teach, but Zhu teaches:
The method of claim 1, further comprising:
monitoring a user accessing the first document to identify a focus [Col. 4, Ln. 6-45] (eye tracking system to monitor users gaze, or “focus”); and
determining the risk assessment of the reference based on the focus [abstract, Col. 6, Ln. 1-68; Fig. 2-7] (risk management system to assess risk and notify users).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of fact checking in Myslinski and the method of information verification in Chen and the method of entity linking in Bottaro and the method of topic analysis in Bastide and the method of gaze monitoring in Zhu, with a reasonable expectation of success. 
	The motivation for this combination would have been for “improved techniques for alerting a user to the presence of security risks in a computing environment” [Zhu: Col. 1, Ln. 40-45].

Claims 12, 19: 
Claim(s) 12, 19 is/are substantially similar to Claim 4 and are rejected using the same art and the same rationale as Claim 4. 

Claim(s) 8, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myslinski; Lucas J. US Pub. No. 2015/0293897 (Myslinski) in view of Chen; Ping-I et al. US Pub. No. 2021/0142117 (Chen) in view of Bottaro; Juan Pablo et al. US Pub. No.  2021/0097178 (Bottaro) in view of Bastide; Paul R. et al. US Pub. No. 2018/0101613  
Claim 8: 
	Myslinski, Chen, Bottaro, Bastide teach all the elements shown above. 
Myslinski, Chen, Bottaro, Bastide fail to teach, but NCCIH teaches:
	The method of claim 1, wherein the reference is related to medical care, and wherein the potential problem is that an instruction related to treating a condition misses a step for treating the condition [pages 1-3] (source is unreliable when medical information is missing). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of fact checking in Myslinski and the method of information verification in Chen and the method of entity linking in Bottaro and the method of topic analysis in Bastide and the method of understanding health information in NCCIH, with a reasonable expectation of success. 
	The motivation for this combination would have been to find accurate health information [NCCIH: page 1].

Claims 15: 
Claim(s) 15 is/are substantially similar to Claim 8 and are rejected using the same art and the same rationale as Claim 8. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Please See PTO-892: Notice of References Cited.

Evidence of the level skill of an ordinary person in the art for the Claims: 
Bhatia; Nimesh et al. US 20160371271 teaches: identification of target audience for content delivery in social networks by quantifying semantic relations. 
Fokoue; Achille et al. US 20120066167 teaches assessing trust information sources. 
Chrapko; Evan V US 9721296 teaches: sentiment, risk, trust score, trusting keywords, calculating a trusting adjustment score. 
Li; Yaliang et al. US 20180011856 teaches: calculate trustworthiness scores that indicate the strength of relationships between pairs of co-occurring terms.
Myslinski; Lucas J. US 20130159127 teaches: rating sources for fact checking, opinion, hyperbole, user analysis. 
FANG; Zhou et al. US 20210217504 teaches: Medical fact verification, knowledge graph. 
McAteer; Seamus R. et al. US 20180373701 teaches: sentiment analysis, semantic graph, risk assessment, weighting, score term. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-9, 11-16, 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J SMITH whose telephone number is (571)270-3825.  The examiner can normally be reached on Monday - Friday 11:00 - 7:30 EST.
Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Smith/Examiner, Art Unit 2144                                                                                                                                                                                                        Direct Phone: 571-270-3825
Direct Fax: 571-270-4825
Email: benjamin.smith@uspto.gov